Stephens, J.,
concurring specially.
Generally hearsay evidence is inadmissible. A ground of a motion for new trial which sets out the evidence admitted and alleges that its admission was excepted to “because the statement is hearsay” is, in my opinion, a complete ground within itself. This is not altered by the fact that such evidence may have been offered as a dying declaration and as an exception to the hearsay rule. None of the assignments of error being meritorious, I concur in the judgment of. affirmance.